COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       The State of Texas v. Allen Tercero

Appellate case number:     01-14-00120-CR

Trial court case number: 10-DCR-056111A

Trial court:               434th District Court of Fort Bend County

        This case was abated and remanded to the trial court on May 29, 2014. In the order of
abatement, we remanded for the trial court to make the required written findings of fact and
conclusions of law regarding its ruling on appellee Allen Tercero’s motion to suppress. We also
noted that this appeal would be reinstated on this Court’s active docket when a supplemental
clerk’s record that complies with that order is filed in this Court. On July 8, 2014, the trial court
clerk filed a compliant supplemental clerk’s record. Accordingly, we REINSTATE this case on
the Court’s active docket.
       The State’s brief is ORDERED to be filed within 30 days of the date of this order. See
TEX. R. APP. P. 38.6(a).
       Appellee’s brief, if any, is ORDERED to be filed within 30 days of the filing of
appellant’s brief. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                    Acting individually       Acting for the Court


Date: July 29, 2014